Citation Nr: 0432226	
Decision Date: 12/06/04    Archive Date: 12/15/04

DOCKET NO.  03-28 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
post-traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
psychiatric disorder claimed as anxiety reaction.

3.  Entitlement to a disability rating in excess 10 percent 
for chronic prostatitis.

4.  Entitlement to an increased (compensable) rating for 
allergic rhinitis.

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).




REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to December 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which, in 
pertinent part, denied claims for service connection for PTSD 
and anxiety reaction and increased ratings for prostatitis 
and allergic rhinitis.  Because the RO had denied claims for 
service connection for anxiety reaction and PTSD in rating 
decisions issued in July 1971 and February 2000, 
respectively, which are now final, the first two issues have 
been recharacterized as described above.  The Board also 
notes that, in an August 2003 rating decision, the RO noted 
that the August 2002 rating decision was clearly and 
unmistakably erroneous in informing the veteran that his 
rating for allergic rhinitis was confirmed and evaluated as 
10 percent disabling, as it had been rated noncompensable 
(zero percent) since December 1970.  At a result, the August 
2003 rating decision confirmed and continued the 
noncompensable rating for that disorder.

In an April 2003 VA Form 21-4138, the veteran requested 
service connection for skin cancer due to exposure to Agent 
Orange.  This issue is referred to the RO for appropriate 
action.

Service connection for PTSD and the remaining issues are 
being remanded and are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


FINDINGS OF FACT

1.  In a February 2000 rating decision, the RO denied the 
appellant's claim for entitlement to service connection for 
PTSD; the appellant was informed of this decision the same 
month but did not file a notice of disagreement within one 
year of notification.

2.  Evidence added to the record since the February 2000 
rating decision is new evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the appellant's 
claim for service connection for PTSD.


CONCLUSIONS OF LAW

1.  The February 2000 rating decision, denying service 
connection for PTSD, is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2003).

2.  New and material evidence has been received since the 
February 2000 rating decision sufficient to reopen the 
appellant's claim for service connection for PTSD.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior to receipt of the claim, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002)) became effective.  This 
liberalizing legislation is applicable to all claims for VA 
benefits, to include claims to reopen previously denied 
claims of service connection.  Besides eliminating the 
requirement that a claimant submit evidence of a well-
grounded claim, it provides that VA will assist the claimant 
in obtaining evidence necessary to substantiate a claim.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of information required to 
substantiate a claim.  The VCAA also provides for a broader 
VA obligation to obtain relevant records and advise a 
claimant of the status of those efforts, although the 
ultimate responsibility for furnishing evidence rests with 
the claimant.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2003).  In August 2001, VA issued regulations to 
implement the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2004)).  The amendments, which apply only to 
claims governed by Part 3 of the Code of Federal Regulations, 
were effective November 9, 2000, except for the amendment to 
38 C.F.R. § 3.156(a), which was made effective August 29, 
2001.  Special provisions apply to claims to reopen finally 
adjudicated claims filed after November 9, 2000, and provide 
in some circumstances for VA to obtain additional service 
department evidence or medical records.

The Board acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.  
See 66 Fed. Reg. at 45,630 (codified as amended at 38 C.F.R. 
§§ 3.156(a), 3.159(c) (2004)).  Because the veteran's request 
to reopen the previously denied claim of service connection 
for PTSD was received in January 2002, these regulatory 
provisions apply.  The Board observes, however, that the VCAA 
appears to have left intact the requirement that a claimant 
must first present new and material evidence in order to 
reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 (West 2002).  It is specifically noted that 
nothing in the VCAA shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A(f) 
(West 2002).

Without deciding whether the notice and development 
requirements of VCAA have been satisfied in the present case 
with respect to the issue of whether new and material 
evidence has been received to reopen the veteran's claim for 
entitlement to service connection for PTSD, it is the Board's 
conclusion that the VCAA does not preclude the Board from 
adjudicating the appellant's claim.  This is so because the 
Board is taking action favorable to the appellant in 
reopening the veteran's service-connection claim for PTSD, 
and the decision at this point poses no risk of prejudice to 
the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

New and Material Claim to Reopen Service Connection for PTSD

The first issue before the Board is whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for PTSD.  
Although the RO denied service connection for PTSD in the 
August 2002 rating decision, the requirement of submitting 
new and material evidence to reopen a claim is a material 
legal issue that the Board is required to address on appeal.  
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); see 
also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

In this regard, the Board observes that, in a February 2000 
rating decision, the RO initially denied service connection 
for PTSD.  The veteran was informed of this decision the same 
month but did not file a notice of disagreement (NOD) with 
that decision within one year of notification.  In January 
2002, the veteran asked to reopen his claims for service 
connection for his nervous condition (anxiety reaction) and 
PTSD.  In an August 2002 rating decision, in pertinent part, 
the RO denied the veteran's claim for service connection for 
PTSD.  

Since the veteran did not perfect a timely appeal of the 
February 2000 rating decision, it became final and is not 
subject to revision on the same factual basis.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a) (2004), 
20.1103 (2003).

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  New evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. 
§ 3.156(a) (2004).  Second, if VA determines that the 
evidence is new and material, VA may then proceed to evaluate 
the merits of the claim on the basis of all evidence of 
record, but only after ensuring that the duty to assist has 
been fulfilled.  In order for evidence to be sufficient to 
reopen a previously disallowed claim, it must be both new and 
material.  If the evidence is not material, the inquiry ends 
and the claim cannot be reopened.  

The pertinent evidence of record at the time of the February 
2000 rating decision consisted primarily of the veteran's 
service medical records; private treatment records for 
nonpsychiatric disorders; VA treatment records showing 
diagnoses of a panic disorder and an adjustment disorder with 
mixed features; and February 1971 VA hospital and March 1971 
VA examination reports, showing diagnoses of anxiety 
reaction.  The RO noted that there was no evidence showing 
that the veteran was suffering from PTSD, a stressor, or a 
link between a stressor, PTSD, and military service.  

Evidence presented or secured since the February 2000 rating 
decision includes additional non-VA medical records; 
additional VA treatment records, 2002 PTSD VA examination 
reports, two private physicians' statements and a January 
2002 private psychiatric evaluation diagnosing the veteran 
with PTSD and linking it to service, and a March 2002 
stressor statement.  This evidence is clearly new, in that it 
is not redundant of other evidence previously considered.  
Moreover, the evidence is material to the issue under 
consideration, as it includes stressor information, two 
private physicians diagnosing the veteran with PTSD, and VA 
examiner's opinion that the veteran does not have PTSD, which 
would raise a reasonable possibility of substantiating the 
veteran's claim.  Accordingly, the veteran's service-
connection claim for PTSD is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2004).


ORDER

New and material evidence sufficient to reopen the veteran's 
claim for service connection for PTSD has been received and 
the claim is reopened.  To this extent, the appeal is 
granted.  


REMAND

New and material evidence having been submitted to reopen a 
claim for service connection for PTSD; the claim is REMANDED 
for de novo review.

In the present case, the Board finds that VA's redefined 
duties to notify and to assist a claimant, as set forth in 
the VCAA, have not been fulfilled regarding the issues 
remaining on appeal.  See VAOPGCPREC 7-2004.

With regard to PTSD, VA regulations reflect that symptoms 
attributable to PTSD are often not manifest in service.  
Accordingly, service connection for PTSD requires a current 
medical diagnosis of PTSD (presumed to include the adequacy 
of the PTSD symptomatology and the sufficiency of a claimed 
in-service stressor), credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor(s).  See 38 C.F.R. § 
3.304(f) (2004).

Because it appears that the veteran did not engage in combat 
with the enemy, his lay testimony or statements alone are not 
enough to establish the occurrence of the alleged stressors.  
See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Instead, 
the record must contain service records or other credible 
evidence, which corroborates the stressor(s).  38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) (2004); Gaines 
v. West, 11 Vet. App. 353, 357-58 (1998).  The corroboration 
of every detail is not required.  Pentecost v. Principi, 16 
Vet. App. 124 (2002) (citing Suozzi v. Brown, 10 Vet. App. 
307 (1997)).  Such corroborating evidence cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 
9 Vet. App. 389, 396 (1996).

The veteran claims that he should be service connected for 
PTSD.  A July 2002 VA examiner determined that the veteran 
did not meet the criteria for PTSD because no definite, 
extreme traumatic stressor could be identified.  At that 
examination, the veteran reported that he was an ammunition 
storage specialist and that he was sent to Vietnam in January 
1970 and attached to the 1st Cavalry in an area near Cambodia 
at Quan Loi to give ballistic support to combat units.  The 
veteran indicated that he was neither directly attacked by 
enemy soldiers nor directly under enemy fire.  He reported 
occasional mortar attacks to the area in general and a nearby 
artillery company firing cannons day and night.  The veteran 
related that a mortar thrown by the enemy did not explode and 
he and another soldier volunteered to, and did, clear the 
ammunition area so that the demolition unit could explode the 
mortar without producing damage.  In a March 2002 stressor 
statement, the veteran recalled several other incidents: 
once, while bathing under a tree when a bombardment began, he 
had to crawl naked and soapy into a bunker; another time he 
remembered being about 50 feet away when a mortar fell on the 
side of a friend's tent; he remembered a mid-air collision 
between two helicopters and seeing the soldiers falling, 
which killed all of the occupants on board; the veteran 
recalled a soldier killing himself with a bullet to the  head 
because he could not stand the tension "in that hell"; he 
remembered there was a nearby artillery company that fired 
cannons day and night, that the noise was unbearable and that 
he still cannot stand loud noises to this day; his base was 
very close to the border, when the invasion of Cambodia 
began, and he remembered when they brought the dead soldiers 
back; he remembered the Vietnamese infiltrating his camp to 
blow up the deposits of munitions, gasoline, and helicopters 
and to kill the soldiers and, although he remembered firing, 
the veteran never knew whether he had killed anyone; and, on 
his way to Quan Loi in January/February 1970, the enemy used 
three land mines to destroy trucks in the convoy.  He 
admitted to using marijuana and alcohol to relieve his 
tension and stress in Vietnam.  The veteran also provided a 
copy of an Army Commendation Medal presented to him for 
support of military operations against communist aggression 
in the Republic of Vietnam from January to December 1970.

Neither service nor post-service medical records show 
treatment for alcohol and/or substance abuse (marijuana).  
The Board observes that, in Allen v. Principi, 
237 F.3d 1368 (Fed. Cir. 2001), reh'g en banc denied, 268 
F.3d 1340 (2001), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that 38 U.S.C.A. § 
1110 (West 2002) does not preclude compensation for an 
alcohol or drug abuse disability secondary to a service-
connected disability, or use of an alcohol or drug abuse 
disability as evidence of the increased severity of a 
service-connection disability, such as PTSD.  In that case, 
however, the Federal Circuit explained that 38 U.S.C.A. § 
1110 precluded compensation for primary alcohol abuse 
disabilities and for secondary disabilities (such as 
hepatitis) that result from primary substance abuse.  Id. at 
1376.  

The Board notes that the duty to assist includes obtaining 
service personnel records, additional non-VA and VA treatment 
records, Social Security Administration (SSA) records, 
attempting to verify in-service stressor(s), and providing a 
VA medical examination or a medical opinion when necessary 
for an adequate determination.  In conjunction with his 
claims, the veteran was asked to identify health care 
providers, who have treated him for his service-connected 
disabilities, PTSD and any other claimed disorder, and to 
furnish signed authorizations for release of records.  In 
response, the veteran indicated that he was treated at the 
Ponce VA outpatient clinic and by a private psychiatrist, M. 
A. B. R., M.D., and that he was found disabled by the SSA as 
of February 26, 2001.  He also stated that he had a VA 
psychiatric evaluation in September 2003.  The claims file 
contains copies of the veteran's service medical records and 
post-service records from the Hospital Damas dated in March 
2001, 2001 private treatment records for his back from 
R. D. P., M.D., and a January 2002 psychiatric evaluation 
performed by 
Dr. M. A. B. R., and some VA outpatient treatment records.  
Even though the veteran has signed an authorization for 
release of post-service medical records from Dr. M. A. B. R., 
his private psychiatrist, the RO did not attempt to obtain 
such records.  The Board feels that an attempt should be made 
by the RO to obtain SSA and any missing post-service 
treatment records.  The RO should ask the veteran again to 
identity and sign releases for health care providers that 
have treated him for his service-connected disabilities and 
any psychiatric disorder, to include PTSD, and should attempt 
to obtain missing VA and non-VA treatment records.  

It appears that the RO neither attempted to obtain copies of 
the veteran's service personnel records nor to verify any of 
his stressor(s).  The veteran's DD Form 214 shows that he 
served as an ammunition storage specialist and was in Vietnam 
from January 12, 1970 to December 29, 1970.  His last duty 
assignment was with the 60th Company of the 3rd Ordinance 
Battalion.  The Board feels that the RO should again ask the 
veteran to provide a comprehensive statement regarding his 
alleged stressor(s).  In addition, the RO should prepare a 
letter asking the U.S. Armed Services Center for Unit Records 
Research (CURR) to provide any available information, which 
might corroborate the veteran's alleged in-service 
stressor(s), in particular verifying whether there were 
mortar attacks at Quan Loi from February to September 1970 
while stationed with the 1st Calvary and whether trucks in a 
convoy were destroyed by land mines on the road between Long 
Binh and Quan Loi in January/February 1970.  The record shows 
several psychiatric diagnoses, including PTSD, major 
depressive disorder, panic disorder, and anxiety reaction.  
On remand, the veteran should be afforded a VA psychiatric 
examination to provide an opinion as to whether any 
psychiatric disorder found on examination may be related to 
service, to include PTSD, due to a verified stressor.  The 
Board reminds the veteran that the duty to assist is not a 
one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Neither the June 2002 VA genitourinary nor the July 2002 VA 
sinus examiners indicated that they had reviewed the claims 
file and the July 2002 VA sinus examiner referred to a 
paranasal sinus computed tomography (CT) scan, which is not 
associated with the file.  Prostatitis is rated as prostate 
gland injuries, infections, hypertrophy, and postoperative 
residuals, and such is rated as voiding dysfunction or 
urinary tract infection, whichever is predominant.  38 C.F.R. 
§ 4.115b, Diagnostic Code 7527 (2004).  Available post-
service treatment records and the June 2002 VA examination 
report do not provide the necessary information to evaluate 
the veteran's prostatitis.  The medical evidence, including 
VA examination report and outpatient treatment records fail 
to discuss the pertinent criteria.  For example, they are 
silent as to the use of absorbent protection or an appliance 
or the frequency of nocturia or daytime voiding.  Similarly, 
the July 2002 VA sinus examination report is silent as to the 
presence, or absence, of polyps.  On remand, the RO should 
obtain a copy of the CT scan referred to by the July 2002 VA 
sinus examiner and should schedule the veteran for 
genitourinary and sinus examinations to address the pertinent 
rating criteria.

The veteran also seeks a TDIU.  In order to establish 
entitlement to a TDIU due to service-connected disabilities, 
there must be impairment so severe that it is impossible for 
the average person to follow a substantially gainful 
occupation.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.340, 3.341, 4.16 (2002, 2004).  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2004); Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).  The Board observes 
that the RO did advise the veteran of the schedular criteria 
that would warrant the award of a TDIU and informed him that 
he did not meet these schedular criteria.  But the RO did not 
advise the veteran that a total disability rating may also be 
assigned on an extra-schedular basis, under the procedures 
set forth in 38 C.F.R. § 4.16(b), for veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 38 
C.F.R. § 4.16(a).  The RO also did not provide the rating 
criteria for prostatitis or the revisions to the regulations 
pertaining to reopening claims based on the submission of new 
and material evidence received after August 2001.  On remand, 
the RO should do so.

Finally, the Board observes that the veteran's service-
connection and increased ratings claims are so closely tied 
with the issue of entitlement to a TDIU, that a final 
decision on this latter issue cannot be rendered until a 
decision on the service-connection and increased ratings 
claims has been rendered, and thus they are "inextricably 
intertwined."  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for further development:

1.  The RO should ask the veteran to 
identify all non-VA and VA health care 
providers that have treated him for 
prostatitis and/or allergic rhinitis 
since January 2001 and for substance 
abuse and any psychiatric disorder(s), to 
include PTSD, since his discharge from 
service in December 1970.  The RO should 
attempt to obtain records from each 
health care provider he identifies, in 
particular treatment records from the Dr. 
Manuel A. Brignoni Roman, and any missing 
VA treatment records from the Ponce VA 
outpatient clinic and the San Juan VA 
Medical Center.  If records are 
unavailable, please have the provider so 
indicate.  

2.  The RO should request the veteran's 
records from the SSA, to include any 
disability determinations and associated 
medical records.  If records are 
unavailable, please have the SSA so 
indicate.  

3.  The RO should request from the 
veteran a statement containing as much 
detail as possible regarding the 
stressor(s) to which he was exposed 
during service.  He should be asked to 
provide specific details of the claimed 
stressful events during service, such as 
dates, places, detailed descriptions of 
the events, his service units in Vietnam, 
duty assignments, and the names and other 
identifying information concerning any 
individuals involved in the events.  The 
veteran should be told that the 
information is necessary to obtain 
supportive evidence of the stressful 
events, allow the veteran reasonable time 
to respond, and inform him that failure 
to respond may result in adverse action. 
Information received should be associated 
with the claims file.

4.  After completion of 1, 2 and 3 above, 
the RO should obtain copies of the 
veteran's service personnel records and 
prepare a letter asking the U.S. Armed 
Services Center for Unit Records Research 
(CURR) to provide any available 
information, which might corroborate the 
veteran's alleged in-service stressor(s).  
The veteran served on active duty from 
June 1969 to December 1970 and was an 
ammunitions storage specialist in Vietnam 
from January 12, 1970 to December 29, 
1970 -- initially with 1st Calvary in 
Quan Loi near the Cambodian border and 
then the 60th Company of the 3rd 
Ordinance Battalion in Long Binh.  The RO 
must provide CURR with copies of any 
personnel records obtained, showing 
service dates, duties, and units of 
assignment, and the veteran's stressor 
statements, including his response, if 
any, to the request for stressor 
information pursuant to this remand, the 
July 2002 VA PTSD examination report, and 
the stressor statement received March 
2002.

5.  After items 1 through 4 are 
completed, the RO should prepare a report 
detailing the nature of any in-service 
stressor that was established by the 
record.  If none was verified, the report 
will so state.  This report is then to be 
added to the claims file.

6.  The RO must review the entire file 
and ensure for the issues on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. § 
5103A (West 2002) and 38 C.F.R. § 3.159 
(2003)), as well as VAOPGCPREC 7-2004, is 
fully satisfied.  In particular, the RO 
must inform the claimant: (1) that a 
total disability rating may also be 
assigned on an extra-schedular basis, 
under the procedures set forth in 38 
C.F.R. § 4.16(b), for veterans who are 
unemployable by reason of service-
connected disabilities, but who fail to 
meet the percentage standards set forth 
in 38 C.F.R. 
§ 4.16(a), and, in the latter case, (2) 
of any information and evidence not of 
record (a) that is necessary to 
substantiate the TDIU claim, (b) that VA 
will seek to provide, and (c) that the 
claimant is expected to provide if the 
provisions of 38 C.F.R. § 4.16(b) are 
used; (3) of what constitutes new and 
material evidence under 38 C.F.R. 
§ 3.156(a) (2004) to reopen a previously 
denied service-connection claim; and (4) 
request or tell him to provide any 
evidence in his possession that pertains 
to his service-connection, increased 
ratings and TDIU claims.  The claims file 
must include documentation that there has 
been compliance with the VA's duties to 
notify and assist a claimant as set forth 
in the VCAA as specifically affecting the 
issues on appeal.

7.  After items 1 through 6 are 
completed, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a psychiatric examination to 
determine whether any psychiatric 
disorder or disorders are present, and, 
if so, the correct diagnostic 
classification and etiology of any 
disorder found.  The claims file, 
stressor summary and this REMAND must be 
reviewed by the examiner in conjunction 
with the examination.  All special 
studies or tests including psychological 
testing and evaluations, such as the 
Minnesota Multiphasic Psychological 
Inventory, deemed necessary by the 
examiner are to be accomplished.  The 
examination report should include a 
detailed account of all pathology found 
to be present. The examiner should 
provide explicit responses to the 
following questions:

(a)  Does the veteran have a psychiatric 
disability?

(b)  If there is a psychiatric 
disorder(s), the examiner should 
determine the etiology and the nature and 
extent of such disorder(s).  For each 
identified disorder, the examiner should 
offer an opinion as to whether it is at 
least as likely as not (50 percent or 
more probability) that such disorder 
began during, or was aggravated 
(worsened), as the result of some 
incident of active service, to include as 
a result of mortar attacks at Quan Loi 
and the destruction of trucks in a convoy 
from land mines on the road between Long 
Binh and Quan Loi in January/February 
1970.

(c)  If a diagnosis of PTSD is 
appropriate, the examiner should specify 
the credible "stressor(s)" that caused 
the disorder and the evidence upon which 
that opinion was based to establish the 
existence of the stressor(s).  The 
examiner should comment explicitly upon 
whether the veteran's alleged stressor 
was as a result of mortar attacks at Quan 
Loi and land mines destroying trucks in a 
convoy between Long Binh and Quan Loi.  
If so, the examiner should also comment 
explicitly upon whether there is a link 
between such a stressor and the current 
symptoms, if any.

The rationale for any opinion and all 
clinical findings should be reported in 
detail.  If any requested medical opinion 
cannot be given, the examiner should 
state the reason why.

8.  After items 1 through 6 are 
completed, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded genitourinary and sinus 
examinations to ascertain the nature and 
extent of his service-connected 
prostatitis and allergic rhinitis.  The 
claims file and this REMAND must be 
reviewed by the examiner(s) in 
conjunction with the examination(s).  All 
special studies or tests including X-rays 
or an uroflowmetry, deemed necessary by 
the examiner(s) are to be accomplished.

First, the genitourinary examiner should 
examine the veteran and indicate whether 
the veteran's prostatitis has resulted in 
urinary tract infections that: (1) 
require long-term drug therapy, 1-2 
hospitalizations per year and/or require 
intermittent intensive management; or (2) 
are characterized by recurrent 
symptomatic infection requiring 
drainage/frequent hospitalization 
(greater than 2 times/year), and/or 
require continuous intensive management.  
The examiner should also indicate whether 
the veteran has: (1) voiding dysfunction 
involving urine leakage (including 
continual urine leakage, post surgical 
urinary diversion, urinary incontinence, 
or stress incontinence) that requires the 
use of an appliance or the wearing of 
absorbent materials and the frequency of 
changes of such materials during the day; 
(2) problems with urinary frequency, and, 
if so, should give the time interval in 
hours for daytime voiding or the 
frequency of awakening to void during the 
night; or (3) obstructive voiding, 
manifested by marked obstructive 
symptomatology (hesitancy, slow or weak 
stream, decreased force of stream) with 
any one or combination of the following: 
(a) post void residuals greater than 150 
cc; (b) uroflowmetry; markedly diminished 
peak flow rate (less than 10 cc/sec); (c) 
recurrent urinary tract infections 
secondary to obstruction; (d) stricture 
disease requiring periodic dilation every 
2 to 3 months or there is urinary 
retention requiring intermittent or 
continuous catheterization.  

Second, the sinus examiner should examine 
the veteran and specify whether there is 
any evidence of polyps and/or the degree 
of obstruction of nasal passage on both 
sides or complete obstruction on one side 
of the veteran's sinuses.

Detailed clinical findings and a complete 
rationale should be provided for any 
opinion given.  If any requested medical 
opinion cannot be given, the examiner 
should state the reason why.

9.  Following completion of the above, 
the RO should readjudicate the veteran's 
service-connection, increased ratings, 
and TDIU claims, including review of any 
additional evidence obtained on remand.  
In particular, a review of the rating for 
the veteran's service-connected 
prostatitis should include consideration 
of applicable criteria under 38 C.F.R. § 
4.115a (2004).  If any determination 
remains unfavorable to the appellant, he 
and his representative should be provided 
with a supplemental statement of the 
case, which discusses and fully sets 
forth the controlling law and regulations 
pertinent to the appeal including 38 
C.F.R. § 4.115a (2004) for prostatitis, 
38 C.F.R. § 4.16(b) (2004) for a TDIU, 
and 38 C.F.R. §§ 3.104(a), 3.156(a) and 
3.326(a) (2004) for the veteran's new and 
material claim for service connection for 
anxiety reaction, and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.  
If any determination remains unfavorable 
to the appellant, he and his 
representative, if any, should be 
provided with a supplemental statement of 
the case and be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claims.  No action 
by the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of his 
claims.  38 C.F.R. § 3.655 (2004).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant and his representative have the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



